


116 HR 7313 IH: 21st Century Aerospace Infrastructure Act of 2020
U.S. House of Representatives
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7313
IN THE HOUSE OF REPRESENTATIVES

June 24, 2020
Mr. Graves of Louisiana introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To amend title 49, United States Code, to establish a pilot program for intermodal transportation infrastructure grants, and for other purposes.


1.Short titleThis Act may be cited as the 21st Century Aerospace Infrastructure Act of 2020. 2.Intermodal transportation infrastructure improvement pilot program (a)In generalSection 47115 of title 49, United States Code, is amended by adding at the end the following:

(l)Intermodal transportation infrastructure improvement pilot program
(1)In generalThe Secretary shall establish a pilot program to issue transportation infrastructure grants to operators of launch sites for the construction, repair, or maintenance of infrastructure and facilities at such sites. (2)Pilot program application requiredIn order to participate in the pilot program established under paragraph (1), an operator shall submit an application to the Secretary in such form, at such time, and containing such information as prescribed by the Secretary.
(3)Pilot program qualificationsThe Secretary may only accept an operator into the pilot program established under paragraph (1) and issue a grant under this subsection to such operator if the operator— (A)has submitted a complete and timely application under paragraph (2);
(B)certifies to the Secretary that the grant will be used for an eligible purpose under paragraph (4); and (C)agrees to maintain such records relating to the grant as the Secretary may require and to make such records available to the Secretary or the Comptroller General of the United States upon request.
(4)Permitted use of pilot program grantsAn operator may use a grant provided under this subsection for the construction, repair, or improvement of infrastructure and facilities that— (A)are located at, or adjacent to, a launch site; and
(B)directly enable or support transportation safety or covered transportation activities. (5)Authority to enter into agreementsThe Secretary may enter into agreements to provide grants under this subsection.
(6)Pilot program grants
(A)Grant formulaAt the beginning of each fiscal year after fiscal year 2020, the Secretary shall issue a grant to any operator in the pilot program established under paragraph (1) an amount equal to the sum of— (i)$250,000 for each licensed launch operation conducted from the applicable launch site or at any adjacent Federal launch range in the previous fiscal year; and
(ii)$100,000 for each permitted launch operation conducted from the applicable launch site or at any adjacent Federal launch range in the previous fiscal year. (B)Maximum grantExcept as provided in paragraph (7)(D), a grant issued to an operator under this subsection shall not exceed $2,500,000 for a fiscal year.
(C)Adjacency
(i)In generalIn issuing a grant to an operator under subparagraph (A), the Secretary shall determine whether a launch site is adjacent to a Federal launch site. (ii)LimitationOnly 1 operator may receive an amount under subparagraph (A) for each licensed or permitted launch operation described in such subparagraph.
(iii)Multiple launch sites operated by 1 operatorIf an operator holds a license to operate more than 1 launch site that is adjacent to a Federal launch range, the Secretary shall consider such launch sites as 1 launch site for purposes of subparagraph (A).  (7)Supplemental grants in support of State, local, or private matchingThe Secretary may issue a supplemental grant from the funds authorized to carry out this subsection to an operator, subject to the following conditions:
(A)Dollar-for-dollar matchingIf a qualified entity provides an operator an amount equal to or greater than the amount of a grant provided in a fiscal year under paragraph (6) (for the explicit purpose of matching such grant), the Secretary may issue a supplemental grant to the operator that is equal to 25 percent of such grant in the following fiscal year. (B)Additional non-Federal matchingIf a qualified entity provides an operator an amount equal to or greater than two times the amount of a grant provided in a fiscal year to the operator under paragraph (6) (for the explicit purpose of matching such grant), the Secretary may issue a supplemental grant to the operator that is equal to 50 percent of such grant in the following fiscal year.
(C)Supplemental grant limitationsThe following limitations shall apply to supplemental grants issued to an operator pursuant to this paragraph: (i)Match timingThe Secretary may issue a supplemental grant under subparagraph (A) or (B) only if an amount provided by a qualified entity is provided to the operator in the same fiscal year as the grant issued under paragraph (6). 
(ii)Non-duplication of matching grantsIf the Secretary issues a supplemental grant to the operator of a launch site under subparagraph (B), the Secretary may not issue a supplemental grant under subparagraph (A) to the same operator in the same fiscal year. (D)Non-application of grant ceilingThe limitation on a grant amount under paragraph (6)(B) shall not apply to supplemental grants issued under this paragraph.
(8)Program administration
(A)Award timingAmounts designated to carry out this section that are not obligated for grants under paragraphs (6) or (7) by July 1 of the fiscal year in which the amounts were made available shall be made available for projects in accordance with subsection (j). (B)Grant assurance applicabilityExcept as provided in subparagraph (C), a grant issued under this subsection shall not be subject to the conditions of sections 47106 or 47107, including any regulations prescribed thereunder, or any other conditions associated with grants made under this subchapter pursuant to the Secretary’s authority under chapters 471 or 475.
(C)Combination with other Federal fundsIf an operator combines amounts received under this subsection with Federal funds from any other source (including funds received under chapter 471 and 475), the applicable statutory or regulatory requirements associated with such funds shall apply to the total project being funded and to the funds provided under this subsection.  (9)Funding (A)Pilot program grant fundsThe grants issued under this subsection shall be issued from funds made available under subsection (j)(4).
(B)Maximum annual limit on pilot program
(i)In generalThe total amount of all grants issued under this subsection shall not exceed $20,000,000 in any fiscal year. (ii)Grant reductionIn carrying out clause (i), the Secretary—
(I)may proportionally reduce the amount of, or decline to issue, a supplemental grant under paragraph (7); and (II)if the reduction under subclause (I) is insufficient, shall proportionally reduce grants issued under paragraph (6).
(10)DefinitionsIn this subsection, the following definitions apply:  (A)Covered transportation activityThe term covered transportation activity means the movement of people or property to, from, or within a launch site to any other location and the necessary or incidental activities associated with such movement, including through use of—
(i)a vehicle; (ii)a vessel;
(iii)an aircraft (as defined in section 40102); (iv)a railroad (as defined in section 20102);
(v)a pipeline facility (as defined in section 60101); or (vi)a launch vehicle.
(B)Launch; launch site; launch vehicleThe terms launch, launch site, and launch vehicle have the meanings given those terms in section 50902 of title 51. (C)OperatorThe term operator means a person licensed by the Secretary to operate a launch site.
(D)Qualified entityThe term qualified entity means a State, local, or tribal government or private sector entity, or any combination thereof. (11)Pilot program sunsetThis subsection shall cease to be effective on October 1, 2023..
(b)Conforming amendmentSection 47115(j)(4) of title 49, United States Code, is amended by inserting and subsection (l) after this subsection.   